Citation Nr: 1228882	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection psychiatric disability, claimed as due to hepatitis C.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1976 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in September 2009.  He failed to report for the scheduled hearing without explanation, and has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

When this case was previously before the Board in November 2009 and in April 2011, it was remanded for further development.  The case has now been returned to the Board for further appellate action.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Board notes that in its November 2009 remand, the RO or the Appeals Management Center (AMC) was directed to attempt to obtain the treatment records identified on the Veteran's VA Form 21-4142 dated in June 2007.  These records included private treatment records from the University of South Florida Medical Center, and the Millington Tennessee NAS Medical Center.  All attempts to obtain these records were to be recorded in the claims file.  

In the April 2011 remand, the Board noted that while a March 2010 letter notified the Veteran that VA was unable to obtain treatment records from the University of South Florida Medical Center, and the Millington Tennessee Naval Air Station Medical Center, there was no documentation in the record that attempts were ever made to obtain those records.  As such, the Board remanded the claims for further development consistent with the November 2009 remand.

In compliance with the April 2011 remand, VA sent the Veteran letters in April 2011, September 2011, and November 2011 requesting that the Veteran complete and return a VA Form 21-4142 for each private treatment provider.  The April 2011 letter requested the Veteran complete a VA Form 21-4142 specifically for the University of South Florida Medical Center and any other private physicians who had treated him.  In August 2011, the AMC conducted a Lexis-Nexis address search which found an address for the Veteran that was different from the one to which the April 2011 letter was sent.  

Despite the more recent address found in the August 2011 address search, in September 2011, the AMC sent a letter to the same address to which it sent the April 2011 letter.  The September 2011 letter requested the Veteran complete a VA Form 21-4142 specifically for treatment received at the Millington, Tennessee NAS Medical Center.  The September 2011 letter was returned as undeliverable.  

The November 2011 letter, sent to the more recent address obtained from the Lexis-Nexis search, requested authorization and consent only for the Millington, Tennessee NAS treatment records.  In response to the November 2011 letter, the Veteran provided a completed Form 21-4142 in December 2011 specifically for the Millington, Tennessee NAS facility.  The December 2011 form also indicated yet another new address for the Veteran.  

In February 2012, VA requested medical records from the Naval Branch Health Clinic in Millington, Tennessee.  In April 2012, the AMC advised the Veteran that the Naval Branch Health Clinic did not have any records regarding treatment of the Veteran.  A formal finding of unavailability regarding only those records was associated with the claims file in May 2012.  In May 2012, the Veteran submitted a statement indicating that he believed there were medical records located in Tampa, Florida that would support his claims.  

Given that the September 2011 letter was returned as undeliverable after being sent to the wrong address, and given that the Veteran subsequently responded to letters sent to more a recent address, it is unclear whether the Veteran received the initial April 2011 letter requesting authorization and consent to obtain records from the University of South Florida.  Moreover, the Board notes that in his most recent May 2012 statement, the Veteran continues to assert that records in Tampa, Florida, where the University of South Florida is located, would be relevant to his claims.  

Moreover, the Board acknowledges that records were requested from the Naval Branch Health Clinic in Millington, Tennessee, and that a negative response was received from that facility.  However, it is unclear whether the Naval Branch Health Clinic is the same facility as the Millington, Tennessee NAS, at which the Veteran reported receiving treatment.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the April 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, as the Veteran contends that these records will help substantiate his claims, the Board finds that VA is obligated by its duty to assist to attempt to obtain the identified records before a decision is rendered.

The Board also notes that the record reflects that the Veteran has applied for Social Security disability benefits.  Since records in the possession of the Social Security Administration (SSA) could be supported of the Veteran's claims, further development to obtain such records is also in order.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should contact the Veteran at his most current mailing address in an attempt to obtain authorization (a completed VA Form 21-4142) for VA to obtain any pertinent treatment records that continue to be outstanding, to include specifically records from the University of South Florida Medical Center, and, if applicable, the Millington, Tennessee NAS Medical Center.  If the Veteran identifies any other pertinent medical records, the RO/AMC should undertake appropriate development to obtain a copy of those records as well.

All attempts to obtain these records should be recorded in the claims files.  If such attempts should be unsuccessful, it should be so noted in the claims files and the Veteran should be notified of such.

2. The RO or the AMC should also undertake appropriate development to obtain a copy of the SSA decision on the Veteran's claim for disability benefits and a copy of the records upon which the decision was based.

3. The RO or the AMC should undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


